--------------------------------------------------------------------------------

Exhibit 10.4.10


AMENDMENT NO. 10 TO EMPLOYMENT CONTRACT


AGREED, as of the 7th day of June 2007, between the Federal Agricultural
Mortgage Corporation (FAMC) and Tom D. Stenson (you), that the existing
employment contract between the parties hereto, dated as of September 1, 1997,
as amended through Amendment No. 9 to Employment Contract dated as of June 1,
2006 (collectively, the Agreement), be and hereby is amended as follows:


Sections 1, 2, 3 (a), and 7 (a) (3) of the Agreement are replaced in their
entirety with the following new sections:


1.                  Term.  The Term of this Agreement shall continue until July
1, 2011 or any earlier effective date of termination pursuant to Paragraph 7
hereof (the “Term”).


2.                  Scope of Authority and Employment.  You will report directly
to the President of Farmer Mac.  You will have responsibility for the
operational and business development activities of Farmer Mac under business
plans submitted by management to, and approved by, the Board of Directors of
Farmer Mac.  You shall be an officer of Farmer Mac, with the title of Executive
Vice President – Chief Operating Officer.


You will devote your best efforts and substantially all your time and endeavor
to your duties hereunder, and you will not engage in any other gainful
occupation without the prior written consent of Farmer Mac; provided, however,
that this provision will not be construed to prevent you from personally, and
for your own account or that of members of your immediate family, investing or
trading in real estate, stocks, bonds, securities, commodities, or other forms
of investment, so long as such investing or trading is not in conflict with the
best interests of Farmer Mac.  You will be employed to perform your duties at
the principal office of Farmer Mac.  Notwithstanding this, it is expected that
you will be required to travel a reasonable amount of time in the performance of
your duties under this Agreement.


3 (a).            Base Salary.  As of July 1, 2007, you will be paid a base
salary (the Base Salary) during the Term of Three Hundred Twenty-One Thousand
Seven Hundred Two Dollars ($321,702) per year, payable in arrears on a bi-weekly
basis.


7 (a) (3).       Farmer Mac may terminate your employment without “cause” at any
time.   Such termination shall become effective on the earlier of July 1, 2011,
or two years from the date of notice of such termination.


As amended hereby, the Agreement remains in full force and effect.
 
Federal Agricultural Mortgage Corporation
 
Employee
       
By:
/s/ Henry D. Edelman
 
/s/ Tom Stenson
 
President
   

 
 

--------------------------------------------------------------------------------